Exhibit 10.1 SEPARATION AND GENERAL RELEASE AGREEMENT THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is entered into as of May 29, 2015 (the “Effective Date”), by and between The Providence Service Corporation, a Delaware corporation (the “Company”), and Warren S. Rustand, an Arizona resident (“Executive”). The Company and Executive are each individually referred to herein as a “Party,” and collectively referred to as the “Parties.” The subsidiaries of the Company and any entities managed by, or on behalf of, the Company or its subsidiaries are referred to herein as the “Group Companies”. RECITALS WHEREAS , Executive has been employed by the Company as the Chief Executive Officer of the Company; WHEREAS , the Company and Executive desire to enter into this Agreement, in connection with the resignation by Executive from his position as the Chief Executive Officer and a director of the Company, and as an employee, officer, director or other position with any Group Company, other than as provided in Section 2, which resignation shall be deemed to be a termination of Employee’s employment with the Company for purposes of Section 5 (d) of the Employment Agreement, dated as of May 7, 2013, between the Company and Executive (the “Employment Agreement”); WHEREAS, following Executive’s resignation from his position as the Chief Executive Officer and a director of the Company, Executive will serve as a senior advisor for the Company; and WHEREAS , the Company and Executive desire to set forth their mutual agreement concerning the terms and conditions relating to Executive’s resignation from his position as Chief Executive Officer of the Company, Executive’s service as senior advisor for the Company during the period stated herein, and the precise nature and amount of compensation to be provided to Executive and any other rights and obligations of the Company and Executive following the Effective Date, including but not limited to in respect of any rights of Executive under the Employment Agreement. Unless otherwise provided herein, capitalized terms in this Agreement shall have the definitions set forth in the Employment Agreement. NOW, THEREFORE , on the basis of the foregoing facts, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and in further consideration of the mutual covenants and agreements contained herein, the Parties agree as follows: AGREEMENT 1.
